Title: Notice of John Jay’s Powers as Envoy Extraordinary to Great Britain, 6 May 1794
From: Washington, George
To: 


               [Philadelphia, 6 May 1794]
               
               George Washington President of the United States of America. To all, and singular, whom these Presents shall concern—Greeting.
               Know Ye, That for the purpose of confirming between the United States of America, and his Britannic Majesty perfect harmony and a good correspondence, and of removing all grounds of dissatisfaction, and from a special Trust and Confidence in
                  
                  the Integrity, Prudence, and abilities of John Jay, Chief Justice of the United States, I have nominated, and by and with the advice and Consent of the Senate appointed, the said John Jay Envoy Extraordinary of the United States to his Britannic Majesty, hereby giving and granting to him full and all manner of Power and Authority, as also a general and special command, at the Court of his said Majesty, for and in the name of the United States, to meet and confer with the Ministers, Commissioners, or Deputies of his said Majesty, being furnished with sufficient authority; whether singly and separately, or collectively and jointly; and with them to agree, treat, consult, and negotiate of, and concerning all matters and causes of difference, subsisting between the United States and his said Majesty; whether the same respect the inexecution or infraction of the Armistice declaring a cessation of hostilities between the United States of America and his Britannic Majesty, at Versailles on the 20th day of January 1783, or the definitive Treaty of Peace made between the United States and his said Majesty, on the third day of September 1783, or the instructions of his said Majesty to his Ships of War and Privateers, of whatsoever date, but especially on the 8th of June 1793, the 6th of November 1793, and the 8th of January 1794; or restitution or compensation in the cases of capture or seizure, made of the Property of the Citizens of the United States, by the said Ships of War and Privateers; or retribution for the injuries received therefrom by any Citizen of the United States. And also of and concerning the general Commerce between the United States and the Kingdoms and Dominions of his Britannic Majesty, wheresoever they may be, and to conclude and sign a Treaty or Treaties, Convention or Conventions touching the premises, transmitting the same to the President of the United States of America for his final ratification by and with the Advice and Consent of the Senate of the United States.
               In Testimony whereof I have caused the seal of the United States to be hereunto affixed. Given under my hand at the City of Philadelphia this Sixth day of May one thousand seven hundred and ninety four and of the Independence of the United States of America the Eighteenth.
               
                  Go: WashingtonBy the President of United States
                  Edm: RandolphSecretary of State
               
             